E. Darwin Smith, J.:
■ The reception, at the trial, of the two papers marked A and B, being the verified statements of the plaintiff’s account, with the affidavit of verification delivered to the defendant as executor, etc., and the offer of the plaintiff to refer said account, was, we think, an error. These papers were not proper evidence upon the issue, and it was not admissible to receive them on the ground that they were addressed to the court on the question of costs. In trials by jury, it is indispensable to a proper administration of justice, that the evidence be strictly confined to the issue, and that all other kinds or species of testimony be carefully excluded. It is impossible to determine, accurately, what weight immaterial or irrelevant testimony may have on the minds of jurymen not versed in legal proceedings and accustomed to judicial investigations.
The court erred, I think, also, in excluding the evidence, offered by the defendant, of the entry of the account in his father’s book, which the defendant testified that he read to the plaintiff. I do not see why it was not competent to read this entry, thus shown and read to the plaintiff. It was not offered as admissible, as an entry made in the books of the testator, but as a statement in writing shown to the plaintiff and read to him, as the testator’s statement of the facts relating to said wood, and its receipt. It was just as admissible as any parol statement of the facts, made in conversation between the parties, and admitted at the time to be correct, and not denied. It was a precise and certain statement of a fact, made to the plaintiff by the defendant, and admitted by him to be correct, as the defendant claimed.
*426The judgment should, therefore, be reversed and a new trial granted, with costs to abide the event.
Present—Mullin, P. J., Smith and Gilbert, JJ.
Judgment reversed and new trial granted, costs to abide the event.